Citation Nr: 0813729	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  06-02 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for diabetes mellitus, 
claimed to be the result of exposure to Agent Orange in 
Vietnam.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to 
February 1965.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision of a special 
processing unit (also known as the Tiger Team) at the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran's claim is now in the 
jurisdiction of the RO in Atlanta, Georgia.

A hearing at the RO was held in March 2008 before the 
undersigned Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.

The veteran's claim of service connection for diabetes 
mellitus is subject to a stay on the adjudication of cases 
affected by the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Haas v. Nicholson, 20 
Vet. App. 257 (2006).  In Haas, the Court reversed a Board 
decision denying service connection for disabilities claimed 
to be the result of exposure to herbicides, such as Agent 
Orange.  VA disagrees with the Court's decision in Haas and 
has appealed the decision.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, on 
September 21, 2006, the Secretary imposed a stay at the Board 
on the adjudication of claims affected by Haas.  The specific 
claims affected by the stay include those involving claims 
based on herbicide exposure in which the only objective 
evidence of exposure is the receipt of the Vietnam Service 
Medal or service on a vessel off the shore of Vietnam.  Once 
a final decision is reached on appeal in the Haas case, the 
adjudication of the cases that have been stayed will be 
resumed.  Given the nature of the veteran's contentions and 
the evidence of record, adjudication of his claim of service 
connection for diabetes mellitus is deferred and will be the 
subject of a separate decision at a later date.  


FINDING OF FACT

The most probative evidence indicates that the veteran does 
not currently have asbestosis.  


CONCLUSION OF LAW

Asbestosis was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2007).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2007).  

The Court has provided additional guidance with respect to 
VA's VCAA notification obligations.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the Court held that under 
the notice provisions of the VCAA, a claimant must be 
provided notice of the evidentiary matters specified in 
statute and regulation before an initial unfavorable decision 
by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In this case, in a November 2004 letter issued prior to the 
initial decision on the claim, the RO notified the veteran of 
the information and evidence needed to substantiate and 
complete a claim of service connection, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  The letter also advised the 
veteran to submit or identify any additional medical reports 
in support of his claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2007); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Board acknowledges that the VCAA letter discussed above 
does not specifically satisfy the additional requirements 
delineated by the Court in Dingess/Hartman.  Nonetheless, the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies have resulted in prejudice or 
otherwise affected the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  In that regard, the Board notes that for the 
disability at issue in this case, service connection has been 
denied.  Thus, the additional Dingess/Hartman elements of 
degree of disability and effective date are not at issue at 
this juncture.  

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  Neither the veteran nor his representative 
has argued otherwise.  



Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  

In this case, the veteran's service medical and personnel 
records are on file, as are post-service VA and private 
clinical records.  The veteran has neither submitted nor 
identified any additional records pertaining to his claim, 
despite being given the opportunity to do so.  38 U.S.C.A. § 
5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2007).  
The veteran has also been afforded a VA medical examination 
in connection with his claim.  38 C.F.R. § 3.159(c)(4) 
(2007).  The Board finds that the report of this examination 
provides the necessary medical opinion.  

In that regard, the Board has considered the request of the 
veteran's representative that the veteran be scheduled for an 
examination by a pulmonary specialist.  See Hearing 
Transcript at page 9; see also February 2006 VA Form 646.  
When, in the opinion of the Board, additional medical opinion 
is warranted by the medical complexity or controversy 
involved in an appeal, the Board may obtain an advisory 
medical opinion from one or more independent medical experts 
who are not employed by the VA.  See 38 U.S.C.A. § 7109 (West 
2002); 38 C.F.R. § 20.901(d) (2007).  The necessity of 
obtaining such an opinion is left to the discretion of the 
Board.  Bielby v. Brown, 7 Vet. App. 260, 269 (1994).

In this case, neither the veteran nor his representative has 
stated with any specificity why this case presents a complex 
or controversial medical problem.  Rather, the veteran 
appears to be seeking a medical opinion in support of his 
position that he currently has asbestosis as a result of his 
exposure to asbestos while on active duty.  As discussed in 
detail below, however, VA obtained a clear medical opinion in 
this case in April 2005.  This medical opinion was based on a 
physical examination of the veteran, X-ray studies, pulmonary 
function studies, and a CT scan of the chest.  After 
conducting these studies, the examiner concluded that the 
veteran did not currently have asbestosis.  The Board notes 
that there is also private medical evidence, including the 
findings of a private physician in July 2003, which is 
consistent with this conclusion.  Although there is 
conflicting medical evidence, namely a March 1991 medical 
records showing a diagnosis of pulmonary asbestosis, the 
Board finds that there is sufficient medical evidence upon 
which to make a decision and that an additional examination 
or opinion, including from an IME or pulmonary specialist, is 
not necessary.  Rather, it is the responsibility of the Board 
to determine the probative weight to be ascribed as among 
multiple medical opinions in a case.  See Winsett v. West, 11 
Vet. App. 420, 424-25 (1998).  This includes consideration of 
factors such as the examiner's knowledge and skill in 
analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470- 71 (1993).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Again, neither the veteran nor his 
representative has argued otherwise.  


Background 

The veteran's service medical records are negative for 
complaints or findings of asbestos exposure, or of a 
pulmonary disorder, including asbestosis.  At his January 
1965 military discharge medical examination, the veteran's 
lungs and chest were normal.  A chest X-ray was within normal 
limits.  

In October 2004, the veteran submitted an original 
application for VA compensation benefits, seeking service 
connection for several disabilities, including asbestosis.  

In support of his claim, the veteran submitted VA and private 
clinical records, dated from February 1991 to October 2004.  

In pertinent part, these records show that in March 1991, the 
veteran underwent a pulmonary evaluation by a specialist in 
internal medicine.  The veteran reported that he had a 
history of dyspnea.  The examiner noted that the veteran had 
worked as a pipe fitter at a private ship yard with direct 
exposure to asbestos without the benefit of face mask 
protection.  It was noted that such exposure had occurred 
from 1965 to 1967.  No other history of exposure to asbestos 
was noted or reported, including on active service.  In 
connection with the examination, a chest X-ray was performed 
and showed findings compatible with pulmonary asbestosis.  
The diagnosis was pulmonary asbestosis.  

In July 2003, the veteran underwent examination by a 
specialist in internal medicine and clinical immunology.  On 
examination, the veteran had numerous complaints, including 
breathing difficulties.  He also reported a history of 
exposure to asbestosis "from shipyard work in the 1960's."  
Clinical evaluation showed that the veteran's lungs exhibited 
scattered rhonchi and wheezes.  A chest X-ray, however, 
showed that there were no classical changes of asbestos 
present.  There were no fibrotic markings, no pulmonary 
nodules or infiltrates, and no plural effusion.  The 
diagnoses included history of occupational asbestos exposure 
but pulmonary functions are fairly well preserved.  

At an October 2004 VA Agent Orange Registry examination, the 
veteran reported that he had been diagnosed as having 
asbestosis in 1991.  The impressions included asbestosis.  A 
chest X-ray performed in connection with the examination, 
however, showed only mild emphysematous changes, with no 
active pulmonary infiltrative processes.  The radiologist did 
not make any reference to asbestosis.  

The veteran underwent VA medical examination in April 2005, 
at which he reported that he had asbestosis as a result of 
his exposure to asbestos during his active service.  He 
indicated that he had worked as an engineman and pipefitter 
on naval ships during service and that his duties included 
removal of asbestos insulation from pipes and other fittings.  
The veteran acknowledged that after his separation from 
service, he worked in a civilian shipyard as a pipe fitter; 
however, he claimed he had only worked there for one year.  
The examiner noted that in reviewing the claims folder, a 
private physician had diagnosed the veteran as having 
asbestosis in 1991, secondary to his exposure to asbestos 
from 1965 to 1967.  With respect to current symptoms, the 
veteran complained of episodes of shortness of breath, 
triggered by exposure to smoke and fumes.  He indicated that 
he used an Albuterol inhaler on an as needed basis.  The 
veteran indicated that he was currently retired and he denied 
having to retire due to any respiratory symptoms.  On 
examination, the veteran's respirations were even and 
unlabored.  The initial impression was pulmonary asbestosis, 
by veteran history, with intermittent shortness of breath.  
The examiner, however, indicated that further evaluation 
would be done, including pulmonary function studies and 
radiologic studies.  Subsequent studies included a chest X-
ray which was interpreted as showing a stable chest.  The 
radiologist indicated that there were no plain film findings 
consistent with asbestosis.  A CT was recommended for further 
evaluation.  In May 2005, the veteran underwent CT scan of 
the chest.  The results of the studies showed evidence 
suggestive of prior asbestosis exposure, but no findings to 
suggest the presence of asbestosis.  

In a May 2005 addendum, the VA examiner concluded, after 
examining the veteran, reviewing his claims folder, and the 
results of the diagnostic studies, that the veteran did not 
currently have asbestosis.  Rather, she concluded that the 
veteran's current respiratory symptoms were secondary to 
COPD.  In that regard, she noted that chest X-rays performed 
in 2003, 2004, and 2005 had shown evidence of COPD, rather 
than asbestosis.  

In a July 2005 letter, the veteran claimed that he had been 
exposed to asbestos on every ship he had ever been assigned  
to.  He indicated that "I was exposed to the piping 
installation on a weekly basis as a repairman."  

At his March 2008 Board hearing, the veteran testified that 
he had worked as an "engine man" during service.  He 
indicated that his duties included "always weekly taking 
insulation of something, and I come to find out that it was 
asbestosis covering."  See Hearing Transcript at page 5.  
The veteran testified that after his separation from service, 
he worked in a shipyard, but claimed that there was no 
asbestos exposure in that job, as far as he knew.  The 
veteran further testified that he had been diagnosed as 
having asbestosis.  He indicated that he had problems 
breathing and used an inhaler.  


Applicable Law

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

There is no specific statutory or regulatory guidance with 
regard to claims of service connection for asbestosis or 
other asbestos-related diseases.  However, VA has issued 
guidelines for considering asbestos compensation claims.  See 
VA Adjudication Procedure Manual, M21-1MR, part IV.ii.2.C.9.  
The Court has held that VA must analyze claims of service 
connection for asbestosis or asbestos-related disabilities 
under the administrative protocols established by these 
guidelines.  See Ennis v. Brown, 4 Vet. App, 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

M21-1MR, part IV.ii.2.C.9 recognizes that inhalation of 
asbestos fibers can produce asbestosis.  See M21-1MR, part 
IV.ii.2.C.9.b.  The applicable section of Manual M21-1MR also 
notes that high exposure to respirable asbestos and a high 
prevalence of disease have been noted in insulation and 
shipyard workers.  See M21-1MR, part IV.ii.2.C.9.d and g.  

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 of VBA Manual 
M21-1, Part VI (the predecessor to the current M21-1MR 
asbestos guidelines), did not create a presumption of 
exposure to asbestos.  Rather, medical nexus evidence is 
required in claims for asbestos related disease related to 
alleged asbestos exposure in service.  VA O.G.C. Prec. Op. 
No. 04-00.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and any current 
disability.

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


Analysis

The veteran seeks service connection for asbestosis, which he 
claims is a result of his exposure to asbestos during active 
service.

Essentially, in order to establish service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In this case, the Board has carefully reviewed the record, 
but finds that the most probative evidence shows that the 
veteran does not currently have asbestosis.  As discussed in 
detail above, the record on appeal contains a March 1991 
private clinical record showing that the veteran was 
diagnosed as having pulmonary asbestosis in March 1991 by a 
specialist in internal medicine based on the results of a 
chest X-ray and a clinical evaluation.

On the other hand, subsequent medical evidence consistently 
shows that the veteran does not currently have asbestosis.  
For example, in July 2003, the veteran was evaluated by a 
specialist in internal medicine and clinical immunology.  
Based on the results of a clinical evaluation, pulmonary 
function studies, and a chest X-ray, the examiner concluded 
that the veteran did not have asbestosis.  Similarly, at VA 
medical examination in April 2005, the examiner likewise 
concluded that the veteran did not exhibit asbestosis.  This 
conclusion was based on a clinical evaluation, pulmonary 
function studies, chest X-ray, CT scan of the chest, and a 
review of the claims folder.  

In determining the probative weight to be assigned to these 
medical opinions, the Board must consider factors such as the 
health care provider's knowledge and skill in analyzing the 
medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470- 
71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 
(1997).  In that regard, the Board notes that all the 
individuals who provided opinions in this case are clearly 
competent to render a medical opinion as to the presence of 
asbestosis.  However, the Board assigns greater probative 
weight to the findings of the private immunologist in July 
2003 and the VA examiner in May 2005.  Such opinions are more 
contemporaneous than the March 1991 diagnosis of asbestosis.  
Moreover, the May 2005 medical opinion was based on more in 
depth diagnostic testing, including a CT scan of the chest, 
as well as a review of the veteran's claims folder.  For 
these reasons, the Board assigns these opinions greater 
probative weight.

In reaching this decision, the Board has considered the 
October 2004 Agent Orange Registry examination in which the 
examiner listed an impression of asbestosis.  However, this 
appears to be based on a history relayed by the veteran.  
This conclusion is strengthened by the fact that a chest X-
ray performed in connection with that examination contained 
no findings of asbestosis.  Thus, the Board finds that this 
record is of limited probative value with respect to whether 
the veteran currently has asbestosis.  See e.g. Swann v. 
Brown, 5 Vet. App. 229 (1993) (Where the examiner relies on 
history as related by veteran, the diagnoses can be no better 
than the facts alleged by veteran).

The Board has also considered the veteran's assertions that 
he currently has asbestosis.  However, as the record does not 
establish that he possesses a recognized degree of medical 
knowledge, he lacks the competency to provide evidence that 
requires specialized knowledge, skill, experience, training 
or education, such as a diagnosis of a lung disability or an 
opinion on etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

For the reasons set forth above, the Board finds that the 
most probative evidence shows that the veteran does not 
currently have asbestosis.  The law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a current 
disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Thus, 
because the most probative evidence shows that the veteran 
does not currently have asbestosis, service connection for 
that disability is not warranted.

Moreover, the Board notes that the record on appeal contains 
no indication that the veteran's claimed asbestosis is 
causally related to his active service or any incident 
therein, including claimed exposure to asbestosis aboard ship 
on active duty.  In that regard, the Board notes that the 
March 1991 medical record diagnosing the veteran as having 
asbestosis attributes that disability to his post-service 
exposure to asbestos in a civilian shipyard, not active duty 
asbestos exposure.  There is no other probative evidence of 
record indicating that the veteran currently has asbestosis 
as a result of his in-service exposure to asbestosis, or 
otherwise linking any current lung disability to the 
veteran's active service.  For these reasons, the Board 
concludes that Hickson element 3, medical evidence of a nexus 
between the veteran's service and claimed disability, has not 
been met.  

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for asbestosis.  The benefit of the doubt doctrine 
is not for application where the clear weight of the evidence 
is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for asbestosis is denied.




______________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


